DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on April 17, 2019.  Claims 1-38 are pending.  Claims 1, 19 and 38 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 16, 2019 and August 26, 2019 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 19-22 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peltz et al. (hereinafter “Peltz”).
Claims 1-3, 19-22 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peltz.
With respect to independent claims 1 and 19, Peltz discloses receiving, by an electronic device, one or more parameter values associated with a train consist (see paragraph [0032]:  Wayside equipment may be used to sense important environmental and operating conditions. Existing signals may be used or new sensors may be added to detect parameters important to the interaction of the communication and control equipment. For example, local electromagnetic conditions may be affected by electrical storms, fog, rain, the intermittent operation of nearby equipment, astronomical conditions, etc. A wayside sensor may be used to detect the quality of a communication channel in advance of the arrival of a train. That information may be stored in the database and may be used by the system to anticipate the quality of communications that will be available when the train arrives at the area of the wayside sensor); 
determining, by the electronic device, whether a potentially adverse condition that would affect intra-train communication for the train consist is anticipated based on at least a portion of the received parameter values (see paragraph [0123]:  if the indication of communication quality indicates poor communication performance, and the signals indicative of operational and/or environmental conditions indicate a high traffic area, then the reference state that matches such operational and/or environmental conditions may reconfigure the communications system to a communication technique suitable for such conditions. It will be appreciated that the frequency at which the algorithm makes a determination of whether to reconfigure the communication system may be partly based on the environment in which the train is operating. For example, if the train is traveling in open fields, relatively free of physical obstructions, under low traffic conditions and benign atmospheric conditions, the need of performing frequent determinations would be less as compared to train travel in congested fields, with many physical obstructions.); 
in response to determining that the potentially adverse condition is anticipated, identifying, by the electronic device, one or more updated network parameter settings that will assist in maintaining intra-train communication of the train consist during an occurrence of the potentially adverse condition by executing a machine learning model (see paragraph [0125]:  the algorithm may be configured to determine based on actual operational/environmental conditions whether an optimal solution is actually needed or whether sub-optimal solutions may provide an acceptable solution to the problem of selecting an appropriate communication scheme in view of the operational and/or environmental conditions to which the communication system may be subject to. The algorithm may be further configured to be a self-learning algorithm, based on historical databases reflecting fleet information, as may be stored in a remote diagnostic service center (RM&D), or based on the respective historical data of a given train, as may be stored on-board that train. It is further contemplated that the decision-making algorithm may be configured to suggest upgrades to the communication schemes. For example, assuming communication schemes A B and C are presently available, the system may be configured to suggest a new D scheme that should be considered in view of shortcomings in the A, B, or C schemes.); and 
implementing, by the electronic device, the identified one or more updated network parameter settings (see paragraph [0030]:  Dynamic information may be sensed and periodically downloaded to the database. For example, the location of a train may be sensed via a global positioning system (GPS) or via wayside equipment and the database may be updated automatically on a periodic basis. The operability of communications equipment such as transmitters and repeaters may be periodically tested with an automatic testing regiment, and the status of such equipment then stored in the database. Weather data may be provided via local sensors (e.g., sensor module 13 in FIG. 1) associated specifically with the railroad system, or it may be downloaded in any available form from commercially available sources. Slow changing information may be updated less often than rapidly changing information. Vitally important information may be updated more often than information having a lesser importance.).  
With respect to dependent claims 2 and 20, Peltz discloses identifying, by the electronic device, one or more historical parameter values associated with a previous navigation of at least a portion of a route being travelled by the train consist or by one or more other train consists (see paragraph [0009]: A monitor may be used for sensing a parameter in the communication system that affects the quality of the communication between the transceivers. A first database of communication schemes may be available to the transceivers. A second database may be configured for relating the parameter sensed by the monitor to anticipated levels of communication quality for each communication scheme. A processor in communication with the monitor, first database and second database is configured for selecting a preferred communication scheme to provide a satisfactory level of communication quality for the parameter sensed by the monitor, and for communicating the preferred communication scheme to at least one of the transceivers).58Attorney Docket 037659.00077 


With respect to dependent claims 3 and 21, Peltz discloses wherein receiving one or more parameters values associated with a train consist comprises receiving at least a portion of the one or more parameter values from a gateway of the train consist (see paragraph [0018]: processor 16 is responsive to a plurality of input signals in order to select a preferred communication scheme to provide a satisfactory level of communication quality between the transceivers that make up communication system 50. Examples of the input signals received by processor 16 may include signals 30 configured to provide off-board communication, signals 31 configured to communicate with databases, e.g., on-board and/or external databases, signals 32 from a communication quality sensor, signals 33 from environmental sensors, signals 34 indicative of the specific configuration of train equipment and/or software, signals 35 and 36 indicative of train operating conditions and operator inputs.),
wherein the one or more parameter values are measured by one or more sensors of the train consist, wherein the one or more sensors comprise one or more of the following:  an accelerometer; a gyroscope; a magnetometer; a motion sensor; a location sensor; a temperature sensor; a humidity sensor; a barometric pressure sensor; or an atmospheric sensor (see paragraph [0026]:  important weather parameters may include atmospheric conditions such as the presence of fog, rain or lightning, and it may further include astronomical conditions such as the presence of sunspots or the position of the sun in the sky (i.e., night or day).).
With respect to dependent claim 22, Peltz discloses wherein the one or more programming instructions that, when executed, cause the electronic device to receive one or more parameters values associated with the train consist comprise one or more programming instructions that, when executed, cause the electronic device to receive at least a portion of the one or more parameter values from one or more sensors of the train consist (see paragraph [0125]:  the algorithm may be configured to determine based on actual operational/environmental conditions whether an optimal solution is actually needed or whether sub-optimal solutions may provide an acceptable solution to the problem of selecting an appropriate communication scheme in view of the operational and/or environmental conditions to which the communication system may be subject to. The algorithm may be further configured to be a self-learning algorithm, based on historical databases reflecting fleet information, as may be stored in a remote diagnostic service center (RM&D), or based on the respective historical data of a given train, as may be stored on-board that train. It is further contemplated that the decision-making algorithm may be configured to suggest upgrades to the communication schemes. For example, assuming communication schemes A B and C are presently available, the system may be configured to suggest a new D scheme that should be considered in view of shortcomings in the A, B, or C schemes.).
With respect to independent claim 38, Peltz discloses an electronic device (see paragraph [0089]:  the train communication system may include communication devices); and
a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the electronic device to: receive one or more parameters values associated with a train consist (see paragraph [0032]:  Wayside equipment may be used to sense important environmental and operating conditions. Existing signals may be used or new sensors may be added to detect parameters important to the interaction of the communication and control equipment. For example, local electromagnetic conditions may be affected by electrical storms, fog, rain, the intermittent operation of nearby equipment, astronomical conditions, etc. A wayside sensor may be used to detect the quality of a communication channel in advance of the arrival of a train. That information may be stored in the database and may be used by the system to anticipate the quality of communications that will be available when the train arrives at the area of the wayside sensor),
determine whether the train consist is no longer experiencing a potentially adverse condition that affected intra-train communication for the train consist based on at least a portion of the received parameters (see paragraph [0123]:  if the indication of communication quality indicates poor communication performance, and the signals indicative of operational and/or environmental conditions indicate a high traffic area, then the reference state that matches such operational and/or environmental conditions may reconfigure the communications system to a communication technique suitable for such conditions. It will be appreciated that the frequency at which the algorithm makes a determination of whether to reconfigure the communication system may be partly based on the environment in which the train is operating. For example, if the train is traveling in open fields, relatively free of physical obstructions, under low traffic conditions and benign atmospheric conditions, the need of performing frequent determinations would be less as compared to train travel in congested fields, with many physical obstructions.), and
in response to determining that the train consist is no longer experiencing the potentially adverse condition: identifying one or more network parameter settings that were updated while the train consist was experiencing the potentially adverse condition in order to maintain intra-train communication of the train consist during the potentially adverse condition, and restoring the one or more network parameter settings to values that were in existence prior to the train consist experiencing the potentially adverse condition (see paragraph [0125]:  the algorithm may be configured to determine based on actual operational/environmental conditions whether an optimal solution is actually needed or whether sub-optimal solutions may provide an acceptable solution to the problem of selecting an appropriate communication scheme in view of the operational and/or environmental conditions to which the communication system may be subject to. The algorithm may be further configured to be a self-learning algorithm, based on historical databases reflecting fleet information, as may be stored in a remote diagnostic service center (RM&D), or based on the respective historical data of a given train, as may be stored on-board that train. It is further contemplated that the decision-making algorithm may be configured to suggest upgrades to the communication schemes. For example, assuming communication schemes A B and C are presently available, the system may be configured to suggest a new D scheme that should be considered in view of shortcomings in the A, B, or C schemes.).

Allowable Subject Matter
Claims 4-18 and 23-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661